DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on May 24, 2019.  Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 21, 27, and 33 are objected to because of the following informalities:
Concerning claim 21, lines 3-4 of the claim recites the phrase “the retaining device comprises a flexible elliptical shaped body comprises a flexible material”, wherein the second iteration of the word “comprises” should be replaced with “comprising”
Concerning claims 27 and 33, line 5 of both claims recite the limitation of “at least two slots in a top surface”, wherein “a top surface” has already been established, making it unclear if this recitation of “a top surface” is supposed to be “the top surface”.  Given the context of the limitation within the claim, it can be inferred that this recitation of “a top surface” is referencing “the top surface” and thus does not rise to the level of a rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 21, line 14 of the claim recites “a first side surface region”.  However, “a first side surface region” has already been established in the claim, making it indefinite as to whether this iteration of “a first side surface region” is referencing the already established first side surface region or a different first side surface region.  For the purposes of compact prosecution, the limitation at issue will be interpreted as reading “the first side surface region”.  

Line 24 of the claim recites the limitation of “the medical line”.  There is a lack of antecedent basis for this limitation in the claim.  “A medical device” has been established in the claim, but not “a medical line”.  For the purposes of compact prosecution, the limitation will be interpreted as reading “the medical device”.
Concerning claim 23, line 1 of the claim recites the limitation of “the first side slot”.  It is indefinite as to whether “the first side slot” is referencing “the first slot” or if “the first side slot” is a different structure altogether.  For the purposes of compact prosecution, “the first side slot” will be interpreted as being “the first slot”.
Concerning claims 27 and 33, lines 6 and 8 of claim 27 and lines 6, 7, 8, 9, and 10 of claim 33 recite the limitation of “each of the two slots”.  However, the claim has established “at least two slots”, making it indefinite as to whether the scope of the claim is limited to only two slots, or if the limitations of the claim may be applied to more than two slots.  For the purposes of compact prosecution, the limitations will be interpreted as reading “each of the at least two slots”.
Lines 11-14 of claim 27 and lines 13-16 of claim 33 recite the limitation of “the first slot and the second slot”.  There is a lack of antecedent basis for these limitations in the claim because a first slot and a second slot have not been established.  Furthermore, the scope of the claim is indefinite because it is indefinite as to whether these manipulation steps may be applied to more than just two slots.  For the purposes of compact prosecution, the limitations will be interpreted as reading “the at least two slots”.
Concerning claim 40, lines 2 and 3 recite the limitation of “the first slot and the second slot”.  There is a lack of antecedent basis for these limitations in the claim because a first slot and a second slot have not been established.  Furthermore, the scope of the claim is indefinite because it is indefinite as to whether these manipulation steps may be applied to more than just two slots.  For the purposes of compact prosecution, the limitations will be interpreted as reading “the at least two slots”.
Claims 22-26, 28-32, and 34-40 are additionally rejected for being dependent upon indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24, 26-29, 32-37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andria (US 2006/0237597) in view of Dalton (US 5499976).
Concerning claim 21, the D’Andria reference teaches a method of using a retaining device to secure a medical device to a substrate during a medical procedure, comprising the steps of: providing a retaining device (Figure 1; 40) wherein the retaining device comprises a flexible shaped body (Figure 1; 20 | [¶ 0004]) comprising a flexible material having a top surface, a bottom surface, a first side surface region substantially perpendicular to the bottom surface and the top surface, a second side surface region substantially perpendicular to the bottom surface and the top surface, the first side surface region spaced apart from the second side surface region (Figure the cuboid shape of the body defines the surfaces), a first slot arranged in a top surface of the flexible shaped body extending from the first side surface region to the second side surface region (Figure 1; 42, left most slot), and a second slot arranged in the top surface of the flexible shaped body extending from the first side surface region to the second side surface region (Figure 1; 42, second left most slot), wherein the first slot has a starting point and an end point relative to the top surface, the starting point starts on a top surface of the flexible elliptical shaped body and extends to the end point and the end point terminates directly adjacent to an interior portion of the flexible shaped body and the first slot extends from a first side surface region to the second side surface region (Figure 1; 42, left most slot), wherein the second slot has a starting point and an end point relative to the top surface, the starting point starts on a top surface of the flexible shaped body and extends to the end point and the end point terminates directly adjacent to an interior portion of the flexible elliptical shaped body and the second slot extends from a first side surface region to the second side surface region (Figure 1; 42, second left most slot); attaching the retaining device to the substrate (Figure 1; S, attached via fastening means 30); deforming an opening of one or more of the first slot and the second slot, and arranging a portion of a medical device in the one or more of the deformed first slot or the deformed second slot in order to secure at least the portion of the medical device in the deformed first slot or the deformed second slot (Figure 1; T), but it does not specifically teach the shaped body being elliptical or the first slot comprising a non-linear slot in an “S” type shape relative to the top surface, or the second slot comprising a non-linear slot in an “S” type shape relative to the top surface.
However, the Dalton reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, wherein the reference teaches a retaining device (Dalton; Figure 1; 20) comprising a flexible shaped body, wherein the reference teaches that the body may be shaped as desired by pouring 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the flexible shaped body of the D’Andria reference be elliptically shaped as in the Dalton reference given the Specification of the Instant Application is silent as to any criticality to the specific elliptical shape and given the Dalton reference teaches that a flexible shaped body for use as a retaining device may be shaped to any desired shape (Dalton; Column 3, Lines 3-15).  Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first slot and the second slot of the D’Andria reference have an “S” type shape as in the Dalton reference to increase frictional retention of the medical devices within the device (Dalton; Column 3, Lines 25-36).
Concerning claim 23, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 21, wherein the D’Andria reference further teaches the first side slot and the second slot each have a slot width that is smaller than a diameter of the medical device ([¶ 0017]).
Concerning claims 22 and 32, the combination of the D’Andria and Dalton references as discussed above teaches the method of claims 21 and 23, wherein the D’Andria reference further teaches the medical device comprising medical tubing ([¶ 0017]).
Concerning claim 24, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 21, wherein the Dalton reference further teaches the retaining device comprising an polymer, elastomer, or rubber material (Dalton; Column 2, Lines 30-39), wherein it would be obvious to have the combination of the D’Andria and Dalton combination to 
Concerning claim 26, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 21, wherein the D’Andria reference further teaches that the substrate may be a patient bed ([¶ 0002]), which may be interpreted as a type of table.
Concerning claims 27, 28, and 33, the D’Andria reference teaches a method of using a retaining device to secure a medical device to a substrate during a medical procedure comprising the steps of: providing a retaining device (Figure 1; 40), the retaining device comprising a flexible shaped body (Figure 1; 20 | [¶ 0004]) having a top surface, a flat bottom surface, a side surface substantially perpendicular to the bottom surface and the top surface (Figure 1; 20, the cuboid shape of the body defines the surfaces), and at least two slots in the top surface of the flexible shaped body (Figure 1; 42), wherein each of the at least two slots extend from the top surface towards a bottom surface and terminate at an end point within the flexible shaped body, wherein each of the at least two slots extend at about a 90 degree angle relative to the top surface and to a distance greater than a diameter of the medical device, and wherein each slot has a substantially constant width (Figure 1; 42), and wherein a width of each of the at least two slots is smaller than an external dimension of the medical device ([¶ 0017]); attaching the retaining device to a substrate (Figure 1; S) with an attachment mechanism (Figure 1; 30); deforming an opening of one or more of the at least two slots, and arranging a portion of a medical device in the one or more of the deformed at least two slots in order to secure at least the portion of the medical device in the deformed at least two slots(Figure 1; T), but it does not specifically teach the flexible shaped body being elliptical.
However, the Dalton reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the flexible shaped body of the D’Andria reference be elliptically shaped as in the Dalton reference given the Specification of the Instant Application is silent as to any criticality to the specific elliptical shape and given the Dalton reference teaches that a flexible shaped body for use as a retaining device may be shaped to any desired shape (Dalton; Column 3, Lines 3-15).
Although neither of the references teaches the flexible elliptical shaped body having a concave top surface, the Specification of the Instant Application is completely silent as to any criticality for the concave shape of the top surface.  Therefore, given the device would perform equally well regardless of the shape of the top surface of the device, it would be a matter of obvious design choice to have the top surface of the retaining device be concave in shape.
Concerning claims 29 and 34, the combination of the D’Andria and Dalton references as discussed above teaches the method of claims 28 and 33, wherein the D’Andria reference further teaches the attachment mechanism comprising a rectangular base plate coupled to a bottom surface of the flexible shaped body (Figure 1; 32).
Concerning claim 35, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference further teaches the attachment mechanism comprising an adhesive material (Figure 2; 34a).
Concerning claim 36, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the Dalton reference further teaches the retaining 
Concerning claim 37, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference further teaches that the substrate may be a patient bed ([¶ 0002]), which may be interpreted as a type of table.
Concerning claim 39, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference further teaches the flexible shaped body comprising a textured surface given every surface inherently has a texture.
Claims 25, 30, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andria (US 2006/0237597) in view of Dalton (US 5499976) as applied to claims 21-24, 26-29, 32-37, and 39 above, and further in view of Sularz (US 4971271).
Concerning claim 25, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 21, but does not specifically teach at least one of the first slot and the second slot having an end portion comprising a J type shape.
However, the Sularz reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, wherein the reference teaches providing a retaining device comprising a flexible shaped body (Sularz; Figure 1; 18) comprising a first slot and a second slot (Sularz; Figure 2; 38, 40), wherein at least one of the first slot and the second slot has an end portion comprising a J type shape (Sularz; Figure 2; 48).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the device of the D’Andria and Dalton combination have the end portion 
Concerning claim 30, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 21, but does not specifically teach at least one of the first slot and the second slot being color coded.
However, the Sularz reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, wherein the reference teaches providing a retaining device comprising a flexible shaped body (Sularz; Figure 1; 18) comprising a first slot and a second slot (Sularz; Figure 2; 38, 40), wherein at least one of the first slot and the second slot may be color coded (Sularz; Column 5, Lines 53-66).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the first slot or the second slot of the D’Andria and Dalton combination be color coded as in the Sularz reference to allow the slots to be immediately and visually indicative of which medical line the slot should obtain (Sularz; Column 5, Lines 53-66).
Concerning claim 40, the combination of the D’Andria and Dalton references as discussed above teaches the method of claim 33, wherein the D’Andria reference teaches the step of deforming an opening of one or more of the first and second slots to insert a medical device ([¶ 0026]), but does not necessarily teach removing the medical device from the deformed first slot or the deformed second slot.
However, the Sularz reference teaches a retaining device and method of using said device for retaining a medical device similar in structure and function as to the D’Andria reference, wherein the reference teaches providing a retaining device comprising a flexible shaped body (Sularz; Figure 1; 18) comprising a first slot and a second slot (Sularz; Figure 2; 38, 40), wherein the reference further teaches that the tubes can be removed by upward movement which would cause the flexible body to deform (Sularz; Column 5, Lines 36-42).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of the D’Andria and Dalton combination include the step of removing the medical device from the deformed first slot or the deformed second slot to provide a way to remove medical devices from the retaining device (Sularz; Column 5, Lines 36-42).
Claims 31 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andria (US 2006/0237597) in view of Dalton (US 5499976) as applied to claims 21-24, 26-29, 32-37, and 39 above, and further in view of Eidenschink et al. (US 6746466, hereinafter Eidenschink).
Concerning claims 31 and 38, the combination of the D’Andria and Dalton references as discussed above teaches the method of claims 23 and 33, but does not specifically teach the flexible shaped body comprising a weight greater than 0.2 lbs.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the device of the D’Andria and Dalton combination have a weight of at least 0.2 lbs as a routine optimization of a result effective variable which would assist in properly securing the wire members in place to insure they do not shift during a procedure (Eidenschink; Column 9, Lines 30-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The McConnell (US 4029103), Teirstein et al. (US 2010/0010475), and Weaver (US 2003/0132352) references teach methods of using a retaining device to secure a medical device to a substrate during a medical procedure similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/26/2022